DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 3/16/2021.  Claims 1-5 and 9-12 remain pending in the present application.
Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claim 1, the best prior art found during the prosecution of the present application, El Mghazli et al. (U.S. Patent Application Publication No. 2014/0364087 A1), Babbage et al. (U.S. Patent Application Publication No. 2017/0041733 A1), and Li et al. (U.S. Patent Application Publication No. 2018/0060199 A1), fails to disclose, teach, or suggest the limitations of sending a first attachment request signaling message from said terminal to said server, said first message comprising a dedicated digit; sending from said server to said secure element, in at least a first signaling message: a correlation identifier for further messages that have to be sent from said secure element to said server, wherein the correlation identifier is defined such that a first digit of the correlation identifier cannot be the same as the dedicated digit in combination with and in the context of all of the other limitations in claim 1.
Considering claim 9, the best prior art found during the prosecution of the present application, El Mghazli et al. (U.S. Patent Application Publication No. 2014/0364087 A1), Babbage et al. (U.S. Patent Application Publication No. 2017/0041733 A1), and Li et al. (U.S. Patent Application Publication No. 2018/0060199 A1), fails to disclose, teach, or suggest the limitations of send to a server a first attachment request signaling message, said first attachment request signaling message comprising a dedicated digit; receive from said server, in at least a first signaling message: a correlation identifier for further messages that have to be sent from 
Claims 2-5 and 10-12 are also allowed by virtue of their dependency on claims 1 and 9.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mark G. Pannell/Examiner, Art Unit 2642